Assignment of Claims Act; priority of United States tax claim over plaintiff’s claim as assignee of contract.
Pursuant to the Assignment of Claims Act of 1940, a government contractor in 1945 assigned to a bank the proceeds of its contract with the Navy. As authorized by the Act, the contract provided that payments to’ the assignee should not be subject to setoff for any indebtedness of the contractor arising independently of the contract. The contractor failed to pay over Federal income and social security taxes withheld by it from the wages of its employees performing work under the contract.
On July 15,1952, the United States Court of Claims (123 C. Cls. 237) held that the bank was not entitled to recover on the ground that the Government was entitled to set off the contractor’s tax indebtedness against the amount due under the contract.
On June 1,1953, the judgment of the Court of Claims was reversed by the Supreme Court (345 U. S. 639) and the case was remanded to the Court of Claims.
In accordance with the decision and mandate of the Supreme Court, the following order was entered.
ORDER
This case comes before the court on a Mandate of the Supreme Court of the United . States . dated June 1, 1953, reversing the judgment of dismissal entered herein July 15, 1952, and ordering that the case be remanded heréto for proceedings in conformity with the opinion of the Supreme Court; and it appearing from the said opinion that the plaintiffs are entitled to recover.
NOW, therefore, it is ordered this sixth day of October, 1953, that the judgment heretofore entered be and the same is vacated and set aside, and IT is fwrther ordered and adjudged, upon the special findings of fact heretofore made and upon the Mandate of the Supreme Court, that judgment be and is hereby entered in favor of the plaintiff in the sum of One Hundred Ten Thousand Nine Hundred Sixty-six Dollars and Eight Cents ($110,966.08).
By the Court.
Marvin Jones, Chief Judge.